Citation Nr: 0106127	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for sinusitis.  

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  

4.  What evaluation is warranted for frostbite of the right 
and left hand, currently evaluated as 10 percent disabling.  

5.  What evaluation is warranted for frostbite of the right 
and left foot, currently evaluated as 10 percent disabling  

6.  What evaluation is warranted for a right toenail 
disability, currently evaluated as noncompensable.  

7.  What evaluation is warranted for hearing loss, currently 
evaluated as noncompensable.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to April 
1946 and from December 1950 to December 1952.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 1997, the Board remanded the veteran's claims 
requesting service connection for headaches and for sinusitis 
to the RO for additional development.  While the case was in 
remand status, the RO adjudicated several other issues.  The 
case was returned to the Board, and in December 2000, the 
Board contacted the veteran to inform him that his 
substantive appeal on several issues (excluding the service 
connection issues) might not be adequate.  The veteran was 
informed of the specific questions concerning his substantive 
appeal.  In a February 2001 letter, the veteran's 
representative informed the Board that the issues that the 
veteran disagreed with were those increased rating issues 
listed on the first page of this decision.  

This decision will address the correct evaluation for a 
hearing loss.  The remaining issues will be addressed in the 
remand that follows this decision.  

FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  Service-connected hearing loss is manifested by average 
pure tone thresholds for the frequencies 1,000, 2,000, 3,000 
and 4,000 and speech discrimination ability percentages which 
translate to level II hearing acuity bilaterally, during the 
entire appeal period.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for the 
service-connected bilateral hearing loss disability are not 
met at any time during the appeal period. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 

Service connection was granted for a hearing loss in December 
1997, and a noncompensable evaluation was assigned.  This was 
based on a VA examination report dated in October 1997 which 
showed on authorized audiological evaluation, pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
15
50
50
LEFT
05
05
20
55
60








Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 98 in the left ear.


On the authorized audiological evaluation in January 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
55
60
LEFT
15
10
25
60
70







Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 in the left ear.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 hertz.  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the VA's 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
level XI for profound deafness. 38 C.F.R. §§ 4.85-4.87, Codes 
6100-6110 (2000).  

The Board observes that amendments became effective on June 
10, 1999 regarding the application of the criteria for 
hearing loss under the VA's Rating Schedule. 38 C.F.R. §§ 
4.85-4.87 (1998 and 1999).  It is noted that the 1999 
amendments to section 4.86(a) are not significant to the 
facts of the instant appeal, as those amendments merely allow 
for the rating specialist to determine the Roman numeral 
designation for hearing impairment form either Table VI or 
Table VIA, whichever results in the higher numeral, in those 
limited situations where the puretone threshold at each of 
the four specified frequencies (1000, 1000, 3000 and 
4000Hertz) is 55 decibels or more.  In the instant case, as 
detailed above, not all of the veteran's puretone thresholds, 
exceed 55 decibels.  Thus, as neither version is more 
favorable to the veteran, and with no prejudice, a Remand in 
this case is not indicated. See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

With regard to this outcome, the assignment of a disability 
rating for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometry evaluations are 
rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In the present case on appeal, a mechanical application of 
the rating schedule to the audiometry tests of record, 
including the most recent VA examination clearly demonstrates 
that no more than a noncompensable evaluation is warranted 
for service-connected bilateral hearing loss.  The veteran 
has Level II hearing in both ears based on the evidence and 
testing during the entire appeal period, and this supports a 
noncompensable evaluation.  


ORDER

An increased (compensable) evaluation for hearing loss is 
denied.  



REMAND


The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. .



I.  PTSD

Service connection was granted for PTSD in December 1997, and 
a 10 percent evaluation was assigned.  This was based on a 
September 1997 VA examination report which showed that the 
veteran reported having recurrent distressing dreams and 
memories of Korea.  He reported that his dreams occurred once 
or twice a month and that the memories may occur daily, 
depending on the surrounding stimuli.  He complained of 
elevated tension and irritability.  On examination, it was 
noted that the veteran appeared for his evaluation in a 
timely manner and was friendly and cooperative.  His affect 
was full and showed a moderate amount of anxiety with slight 
evidence of depression.  The veteran could follow a goal idea 
successfully, showed no problems with recent or remote memory 
and no problems with abstract conceptualization.  He denied 
any hallucinations or delusions and any suicidal thought.  
The examiner noted that there was no evidence of any 
impairment of insight or judgment.  The examiner summarized 
that the veteran had a psychological profile that was 
consistent with PTSD that was mild. The diagnosis was, PTSD, 
mild.  

The veteran was examined by VA in November 1998.  The veteran 
reported having nightmares that occur on a once a month 
basis.  He reported having flashbacks once a month or more 
frequently and recurring memories of Korea daily.  It was 
noted that the veteran's depression persisted in mild to 
moderate form.  Mood swings and irritability were noted to be 
marked.  Exaggerated startle response was reported to be 
severe; however he did not have hypervigilance.  The veteran 
reported having some difficulty with concentration.  He 
stated that the Korean conflict did affect his interpersonal 
relationships to a moderate degree, but that his employment 
as a farmer and a rancher were not affected.  On examination, 
it was noted that the veteran was on time, friendly and 
cooperative.  It was noted that he was well oriented as to 
time, place and person.  His affect showed mild to moderate 
anxiety, with no marked indication of depression, and a 
stable mood.  He was able to follow a goal idea without 
difficulty, with no tangentially or disruption of his thought 
processes.  He denied any delusions, hallucinations or 
suicidal ideation.  His fund of general information was good, 
with intelligence that was average or above.  Abstract 
conceptualization as intact, as was memory, both recent and 
remote.  Insight was partially blocked.  His judgment was 
intact.  The examiner summarized the above findings and 
diagnosed PTSD, chronic, moderate severity. The GAF was 65.  

In April 1999, the RO increased the veteran's rating for PTSD 
to 30 percent, effective from March 1998.  

The Board notes that the veteran reported having been treated 
for PTSD over the last 15 to 25 years and that he has 
consistently given a medical history that includes the taking 
of prescription drugs for his disability.  Outpatient 
treatment records for PTSD have not been associated with the 
claims file.  


II.  Increased Rating for Frostbite of the Right and Left 
Hand, Frostbite of the Right and Left Foot, and A Right Toe 
Disability

Frostbite of the Hands

Service medical records show that in 1951, the veteran was 
hospitalized for frostbite to the middle, ring, and little 
fingers of the right hand and the ring and little fingers of 
the left hand.  While on VA examination in April 1994 the 
veteran reported having no residual problems, in hearing 
testimony in October 1954, the veteran reported having 
numbness and tenderness during cold weather. In April 1997, 
the Board granted service connection for residuals of 
frostbite of the hands and in August 1997, the RO assigned a 
10 percent evaluation.  

The veteran was examined by VA in February 1998.  He reported 
that he had less tolerance to cold in his hands and had to 
use thick mittens to protect his hands.  Examination showed 
normal color to the hands.  There was normal capillary 
filling and there was no evidence of ulceration or 
superficial phleboliths.  Pulsation was normal and there were 
no significant abnormalities to any of the hand, thumbs or 
fingers.  The diagnosis was remote history of cold exposure 
with minimal residual except for cold intolerance.  

The veteran was examined by VA in November 1998.  He 
complained of being unable to tolerate the cold.  Examination 
of the hands showed good pulses radially with excellent 
capillary flushing to all nailbeds and distal digits. The 
digits were noted to display normal warmth and there was no 
cold sensation noted in feeling them.  Range of motion of the 
digits and grip strength were normal.  There was no atrophy 
of the muscles.  The diagnosis was, remote history of 
frostbite to both hands, worse on the right; no evidence of 
residual today.  

The veteran was examined by VA in October 1999.  He stated 
that his hands got numb during cold weather.  He stated that 
during cold weather, they turn white and then when warmed up, 
there is tingling in the fingers.  It was reported that the 
veteran was being constantly followed by VA primary care unit 
in Grand Island.  Examination showed no venous engorgement 
and radial and dorsalis pedes pulses were equal.  Posterior 
tibial pulses were palpable.  There were no ulcerated areas.  
The diagnosis was, sensitivity to cold weather.  

Frostbite of the Feet

On VA examination in February 1998, the veteran reported that 
he had less tolerance to cold weather in his feet.  
Examination showed no abnormalities as far as coloration or 
swelling.  Pulsations were intact, without diminution.  The 
diagnosis was, remote history of cold exposure with an 
intolerance to cold.  

In June 1998, the RO granted service connection for frostbite 
of the feet, and a 10 percent evaluation was assigned.  

Right Toe Disability

On VA examination in April 1994, a contusion injury to the 
right great toe precipitation nail irregularity was found.  
During a personal hearing in October 1994, the veteran 
reported that a 50-pound artillery shell had been dropped on 
his foot in service and that he currently had problems with a 
toenail on the toe that was injured.  In April 1997, the 
Board granted service connection for residuals of an injury 
to the great toe of the right foot, and in August 1997, the 
RO assigned a noncompensable evaluation.  

The Board notes that the veteran has indicated that he has 
had treatment for these disabilities.  During an October 1999 
VA examination, he stated that he was being treated by a 
Podiatrist, Dr., B. in Kearney.  He also noted that he was 
being treated for an infection of his toenails.  He stated in 
an October 1999 VA examination that he was being constantly 
followed by VA primary care clinic in Grand Island as well as 
by his cardiologist, Dr. G.  

VA has not attempted to secure the above referenced records. 


III.  Sinusitis and Headaches

The veteran seeks service connection for headaches and for 
sinusitis.  The RO noted that while the veteran had been 
treated for headaches and for symptoms of frontal sinusitis 
in service, and while he had current complaints relating to 
these disabilities, there was no nexus linking his current 
complaints to service and no showing of chronicity.  The 
veteran was examined by VA in 1997; however the examiners did 
not offer an opinion as to the etiology of the veteran's 
disabilities.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him since his separation 
from service for any of the conditions 
for which he is claiming service 
connection and for which he is claiming 
an increased evaluation.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with the VCAA and a copy of 
the notice must be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for the following VA examinations, to be 
conducted by the appropriate board 
certified specialist, if available:

a).  The veteran should be scheduled for 
a VA neurological examination to evaluate 
the veteran's headache complaints.  All 
indicated studies must be conducted, and 
the claims file and a copy of this remand 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should offer an opinion as to 
the etiology of the veteran's headache 
disability to include whether it is at 
least as likely as not that any headache 
disability found is related to the 
veteran's inservice complaints.  Complete 
rationale must be given for all opinions 
and conclusions drawn.  

b).  The veteran should be scheduled for 
a VA respiratory examination, to evaluate 
the veteran's sinusitis complaints.  All 
indicated studies must be conducted, and 
the claims file and a copy of this remand 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should offer an opinion as to 
the etiology of the veteran's sinusitis 
disability to include whether it is at 
least as likely as not that any sinus 
disability found is related to the 
veteran's inservice complaints.  Complete 
rationale must be given 

c).  The veteran should be scheduled for 
a podiatry examination to evaluate his 
right great toe disability.  All 
indicated studies must be conducted, and 
the claims file and a copy of this remand 
must be reviewed by the examiner in 
conjunction with the examination. The 
examiner should indicate the degree of 
impairment due to this disability.   
Complete rationale must be given for all 
opinions and conclusions drawn.  

d).  The veteran should be scheduled for 
an examination by a relevant specialist 
to evaluate his residuals of frostbite of 
the hands and feet.  All indicated 
studies must be conducted, and the claims 
file and a copy of this remand must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should indicate if there is arthralgia, 
pain, numbness, cold sensitivity, tissue 
loss, nail abnormalities, color changes 
locally impaired sensation, or 
hyperhidrosis.  X-rays should be taken.    
Complete rationale must be given for all 
opinions and conclusions drawn.  

e).  The RO should arrange for a VA 
examination of the veteran by a 
psychiatrist who has not previously 
examined the veteran to determine the 
extent of his service-connected PTSD.  To 
the extent possible, the manifestations 
of the service-connected PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, to 
include whether it renders the veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

Any indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided. 
The claims folder, including a copy of 
this REMAND, must be made available to 
the examiner for proper review of the 
medical history.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  Then, the RO must review the file and 
ensure that all of the directives of this 
remand have bee carried out in full.  If 
not, corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO should then undertake any 
other action required to comply with the 
notice and duty to assist requirements of 
the Veterans Claims Assistance Act of 
2000.  

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered, including 
Fenderson v. West, supra.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.




Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

